EVANS, Justice
(dissenting).
I am convinced that the facts of this case distinguish it from those cases which hold that the mere presence of a railway car on the crossing constitutes in itself a warning of the danger. In this case the flatcar was empty and was of such a length that its wheels bridged the entire road and were off of the crossing. A driver approaching the crossing could see past the low beam of the flatcar and could see lights on down the road at the dock in the distance. The color of the flatcar in question was maroon when first painted; both the flatcar and the engine were dark in color. The engine was off to the side of the crossing and partially obscured. The photographic exhibits indicate elevated pipes and other background structures which the jury might have found would tend to blur a driver’s vision of ground objects in the vicinity of the crossing. The situation was viewed by an approaching driver may be summarized by the following testimony of the investigating officer:
“Q So as far as the travel portion of Dock Road, where vehicular traffic would be traveling, such as a taxicab, there were no wheels anywhere on that flatcar ?
“A No, sir.
“Q All he had to view there with respect to this particular flatcar was— *209would be the side of the flatcar looking something like the edge of that table over there, in perspective ?
“A. Right.
“Q Realizing that the table is narrower, is that correct ?
“A Right, sir.
“Q I believe you testified that there wasn’t anything on the flatcar to prevent a driver, proceeding in the direction of the taxicab, from seeing on beyond and seeing dock lights and whatever was on down here? (indicates)
“A Right, sir.”
As the taxicab driver approached the crossing, but still several hundred yards away, another car turned onto the road and was approaching the taxicab on its left. The taxicab driver testified:
“Question: I take it, when you were approaching this you were looking straight ahead, were you not, sir, you weren’t looking off were you ?
“Answer: I wasn’t looking to the right or left only to the car I was meeting when he turned the corner.”
He also testified:
“Question: Okay. As you came down Dock Road and approached this train crossing did you see anything past the crossing?
“Answer: There is a loading dock over there with a big street light or same as a street light that was shining.
“Question: You could see past the crossing ?
“Answer: See over the cars.”
The taxicab driver had his car lights on dim until he passed the approaching automobile and then turned them on bright again; he first saw the flatcar after he had met the other automobile and was approximately four car lengths from the railroad tracks when he first applied his brakes. He was going about 25 miles an hour when he first saw the flatcar blocking his path. He got on his brakes pretty hard and this made his wheels slide on the shell road; his cab “nosed” under the flatcar. The taxicab driver’s testimony with respect to his first seeing the flatcar and as to his vision being obscured by dust stirred up by the other car is as follows:
“Question: You didn’t see him before? Where were you when you first saw the railroad flatcar?
“Answer: I would say about four cars from it when it saw it in all that dust that all of this other car had stirred up.”
A case very close in point is Beaumont, S. L. & W. R. Co. v. Richmond, 78 S.W. 2d 232 (Tex.Civ.App. — Beaumont 1935, writ dism’d). In that case the driver’s view of the engine and its lights was obscured by houses and other obstructions until he was within 200 feet of the crossing, no flagman or brakeman was out on the track at the crossing and the train had been standing there for at least five minutes. The crossing was obstructed by a low type flatcar which presented a barrier to the driver’s view across the highway of about eight inches. The night was dark and hazy with a little mist of rain and as the driver approached the crossing he could see the lights of Sour Lake in front of him and over the top of the flatcar. The witness testified that when a flatcar was standing on the crossing it was pretty hard to see because of lights of Sour Lake and automobiles coming down the highway. In affirming the trial court’s judgment, based on the jury’s findings that the conditions surrounding the crossing rendered it more than ordinarily dangerous as a nighttime crossing and that the railroad’s failure to provide signal devices constituted negligence which was a proximate cause of the accident, the Beaumont court, through Chief Justice Walker, said:
“It is our conclusion that the facts and circumstances of this case were sufficient to carry to the jury the issue of *210negligence quoted above. When appellant stopped its train across the crossing, blocking it with a flat car, it knew that it was blocking an important and highly-traveled highway, that one approaching the crossing would see a barrier across the highway only about eight inches wide, and that over the flat car he could see the lights of Sour Lake and over the flat car could also see the railroad crossing sign and the switch light. Prescott v. Hines, 114 S.C. 262, 103 S.E. 543, by the Supreme Court of South Carolina, presents a case where the defendant blocked a street in the city of Columbia with cars that had no light upon them nor near them, or any guard or watchman to give warning; the night was foggy and smoky, which made the cars standing across the street dark and obscured. It was held that the facts of that case were sufficient to take the issue of negligence to the jury. . . .”
The court in the Richmond case further held that the issue of contributory negligence was a matter of fact for the jury. On this point the court said:
“It is true that appellee, for a long distance, had an unobstructed view of the crossing covered by appellee’s freight train, but Kirksey v. Southern Traction Co., 110 Tex. 190, 217 S.W. 139, is authority for the proposition that, though one may have an unobstructed view of the crossing, yet the ‘distractions’ of the moment may make the issue of contributory negligence a fact issue for the jury; this record is full of ‘distractions,’ as shown by the statement above made. On appellee’s right as he approached the crossing his view of the engine and that part of the train to the right of the crossing was obscured; the lights shining above the flat car created the illusion that the crossing was not occupied; appellee could see over the top of the flat car, the switch lights and the crossing sign. . . .”
To similar effect on this point is Gulf, C. & S. F. Ry. Co. v. Picard, 147 S.W.2d 303 (writ dism’d, judg. corr.) (Tex.Civ. App. — Beaumont 1940).
In the case at bar the driver could see the lights from the docks down the road beyond the narrow beam of the flat car and as he neared the crossing his vision was momentarily obscured by the dust and lights of the passing car. In my opinion, the fact that the narrow beam of the empty flat car extended across the road should not be considered, under the facts of this case, as being so “open and obvious” as to constitute, in itself, a sufficient warning, as a matter of law, of the dangerous condition it presented.
There are a multitude of cases dealing with the question of whether a blocked highway crossing is an extra-hazardous crossing. Most of the cases pertinent to this inquiry are cited and reviewed in Karr v. Panhandle & S. F. Ry. Co., 153 Tex. 25, 262 S.W.2d 925 (1953), and in Fort Worth & Denver Ry. Co. v. Williams, 375 S.W.2d 279 (Tex.Sup.1964). Those cases clearly show that an extra-hazardous crossing may arise from either permanent or temporary conditions, and that the determination depends upon the facts of each case. Stated otherwise, a railroad crossing may present no danger at one time and at another time may be extra-hazardous. The determination is one of fact unless reasonable minds cannot differ. Fort Worth & Denver Ry. Co. v. Williams, supra; Tisdale v. Panhandle & Santa Fe Ry. Co. (Tex.Com.App. 1921), 228 S.W. 133.
However, in my opinion the judgment in this case does not depend upon a finding that the crossing was extra-hazardous. There was testimony from which the jury could have concluded that the crossing had been blocked by the train for more than five minutes before the collision. The train engineer admitted that he saw the taxicab’s headlights when it was about three blocks away from the crossing and *211that he saw dust boiling up in the area of the crossing which he thought was caused by another vehicle. There is also testimony that the road is used by cars traversing the area and that it was a common occurrence for taxicabs to take passengers on the road to and from the dock area. The dock area was described as a congested industrial area. The jury found that the blocking of the road by the flat car for the period of time it was blocked was negligence; that such negligence was a proximate cause of the collision; that the railway company crew failed to keep a proper lookout and that such failure was a proximate cause of the occurrence. A finding of extra-hazardous crossing is necessary only where there is sought to be imposed upon the railway a duty to take extraordinary means to warn approaching travelers such as flagmen, automatic signaling devices and crossing gates. Such a finding is not essential to recovery upon findings of negligence and proximate cause. In St. Louis B. & M. Ry. Co. v. Brack, 102 S.W. 2d 261 (Tex.Civ.App. — San Antonio 1936, n. w. h.), an automobile driver, Brack, died as a result of a nighttime collision with a low, black oil tank car left standing on the crossing. To either side of the tank car was a large yellow or light colored box car which gave the impression that the crossing was open. The jury found that the blocking of the crossing for more than five minutes by the standing car was negligence and a proximate cause of the collision, and the trial court rendered judgment for the plaintiff on the verdict. The court of civil appeals reversed and remanded, on rehearing, due to the form of the court’s instruction on proximate cause, but on the point in question, at page 267 said:
“Defendant, however, asserts that the unlawful blocking of a public road does not amount to negligence per se, unless the unlawful act be shown to be ‘willful,’ and seems to contend that the motive behind the conduct of the actor in such a case must be shown or at least considered along with the unlawful act before
such act or conduct can be held to be negligence per se.
“Defendant contends, furthermore, that the unlawful blocking of the crossing here in question cannot possibly be held to be a proximate cause of the collision, for the reason that the time or extent of such unlawful blocking was not known to the deceased; that unless the deceased knew that the road had been blocked by defendant, in excess of five minutes prior to or at the time of the injury, then such negligence and unlawful act of defendant could not be held to be a proximate cause of the injury of deceased.
“We do not find this to be the correct rule or test in such a case as here under consideration. . . . ”
In a similar case, the Texas Supreme Court in Missouri-Kansas-Texas Railway Co. of Texas v. McLain, 133 Tex. 484, 126 S.W.2d 474 (1939), setting aside prior opinion in Tex.Com.App., 105 S.W.2d 206, and affirming the court of civil appeals’ judgment (74 S.W.2d 166), upheld the trial court’s judgment based upon the jury’s findings that the railroad was negligent in stopping its train on the highway crossing and that such negligence was a proximate cause of the occurrence. In that case, the court of civil appeals, 74 S.W.2d, at p. 170, said:
“Without restating, the pleading stated the time of the accident, the condition of the weather (cloudy, rainy), the condition of the street (wet and slippery), a street much used at time of accident by vehicles and pedestrians, and the evidence, without contradiction, fully sustained the allegations and the burdens. The specific act of negligence was the act of stopping the train across the highway under the circumstances stated which was certain, definite, and a specific act of negligence submitted.”
Appellant contends there was no duty on its part because the road in question was a *212“private” road on its own property. I cannot agree. Missouri-Kansas-Texas Ry. Co. v. Neuhoff Bros., 297 S.W.2d 316 (Tex. Civ.App. — Dallas 1956, writ ref’d, n. r. e.) ; Panhandle & Santa Fe Ry. Co. v. Sutton, 125 Tex. 401, 81 S.W.2d 1005 (1933). The road in question was undisputedly a well traveled thoroughfare used by trucks and automobiles having business in the dock area; that it was used as a public road can hardly be disputed. On this point the investigating officer testified:
“Q Now, you, as a city policeman, go down and investigate accidents on this Dock Road which goes across Texas City Terminal property because that’s open to the public. The public can drive through there, isn’t that true? That’s the reason you go down and investigate it?
“A That’s correct, yes, sir.”
And appellant’s own witness, the Assistant to its General Manager, testified:
“Q And cannot a taxi company, at any time they chose as long as they are on taxicab business and doing business with respect to the people that have business operations in that area, Monsanto, Amoco, Union Carbide, can they go in there and use that road ?
“A Yes, sir, they can.
“Q And that sign does not prohibit them from going in there, does it ?
“A It does not prohibit them no, sir.
“Q It is not a closed road with respect to them, is it ?
“A No, it is not closed.
“Q Or with respect to that portion of the public or the people that have business down there, it is open to them, is it not, sir ?
“A That is correct.
“Q Now, how many companies operate down in that area? I have mentioned three. Are there any others ?
“A Marathon, Texas City Refining, Carbide, Monsanto, American Oil, and Amoco. Yes, generally.”
In Missouri Pacific Railway Co. v. Lee, 70 Tex. 496, 7 S.W. 857 (1888), the court said:
“The purpose of the statutes, or the principal ones, imposing duties upon railroad companies in running their trains across the public roads, was to protect human life. That necessity would attach to the crossing of every road in fact public, and where the extent of travel made it a duty on the part of the railway trains to look after the safety of those using the road as a highway. We cannot attach to the word ‘public’, in the amended act, any other meaning than as including all public roads, whether in law or in fact. We think, where the crossing is public, and that fact known to the railroad company, that the duty of carefulness arises. . . . ”
See also Galveston, H. & R. Co. v. Levy, 35 Tex.Civ.App. 107, 79 S.W. 879 (1904, writ refused); Texarkana & Ft. S. R. Co. v. Frugia, 43 Tex.Civ.App. 48, 95 S.W. 563 (Tex.Civ.App., 1906, writ ref’d). Furthermore, as an invitee of the appellant to use the road in question, appellee was entitled to at least the same degree of care as he might have expected in the use of a crossing over a dedicated public road. See Waco, B. T. & S. R. Co. v. Simmons, 292 S.W. 636 (Tex.Civ.App. — Galveston 1927, writ dism’d). The fact that the train in question may have been involved in switching operations on its own land should not relieve it of its duty to exercise care in the particulars in which the jury found it was negligent. Missouri-Kansas-Texas R. Co. v. Neuhoff Bros., supra.
I would affirm the trial court’s j udgment.